NOONAN, Circuit Judge,
dissenting from the order rejecting the suggestion for rehearing en banc:
While I am in general agreement with the dissents of Judge Reinhardt and Judge Kozinski, it does not seem to me necessary to go beyond the construction of the complaint read in the light of the First Amendment. Coon v. Joseph, 192 Cal.App.3rd 1269, 237 Cal.Rptr. 873 (1987) holds that a threat against another person cannot be construed as a threat against the complainant. No more is alleged here. As the dissents of Judge Reinhardt and Judge Ko-zinski make clear, an indulgent standard of pleading is inappropriate where the plaintiff is seeking damages for the speech of the defendant. I believe the case should have been taken en banc and dissent from the failure to do so.